Talmadge, J.
(concurring) — I concur in the majority opinion with respect to the application of res judicata and the priority of action doctrine in this case. However, I write separately to emphasize the precise perimeters bounding those legal doctrines, given the unique factual pattern here. Officer Stair’s counsel filed an appeal to the Kelso Civil Service Commission (Commission) and Officer Stair’s union simultaneously filed a grievance under the collective bargaining action with the City of Kelso (Kelso). It was only when Officer Stair received the earlier, and substantially unfavorable, decision of the Commission that the collective bargaining agreement remedy became his remedy of choice.5
The majority correctly discerns the legal remedies afforded under the provisions of Kelso’s civil service law and the collective bargaining agreement are sufficiently different that Officer Stair is not precluded from pursuing his remedy under the collective bargaining agreement in this case.6 However, it should be emphasized there can be circumstances where the factual determinations of an administrative agency like the Commission could have preclusive effect for the collective bargaining agreement grievance decision. In Shoemaker v. City of Bremerton, 109 Wn.2d 504, 745 P.2d 858 (1987), we specifically held an administrative determination of fact by the Bremerton Civil Service Commission had preclusive effect in a subsequent civil suit. There is no principled reason why this would not also be true for a collective bargaining agreement grievance arbitration.
The majority states that even if each of the Commission’s factual findings were given preclusive effect, the arbitrator’s decision on just cause under the collective bargaining agreement for the officer’s suspension would *179nevertheless stand. Majority op. at 176. If, for example, the Commission had found Officer Stair had broken several traffic laws and violated police department regulations regarding high speed chases, but the arbitrator in the grievance proceeding determined that Officer Stair did not break several traffic laws or violate police department regulations, the arbitrator’s decision on such factual issues would have to give way to the prior decision of the Commission where it had jurisdiction over the parties and issues in the case.
The legal standards applicable to the Commission’s decision and the arbitrator’s decision under the collective bargaining agreement were sufficiently different that Officer Stair is not barred by principles of res judicata or the priority of action doctrine from proceeding with the arbitration. The factual determinations, however, of an administrative body may have preclusive effect on an arbitration in the proper case.

The record suggests forum shopping may have been undertaken for Officer Stair. We should not condone parties’ seeking out the most favorable forum and then, if they lose, seeking another forum for a second bite at the apple.


At trial, Officer Stair never articulated this precise distinction between the remedy afforded him under the collective bargaining agreement and the Kelso civil service rules.